 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                                 )    No. CV-17-04026-PHX-SPL
      Mary McNamara, Individually, and on
 9                                                 )
      Behalf of All Other Similarly Situated,      )
10                                                 )    ORDER
                        Plaintiffs,                )
11    vs.                                          )
                                                   )
12                                                 )
      Infusion Software, Inc., et al.,             )
13                                                 )
                                                   )
                        Defendants.                )
14
15          Before the Court is Plaintiff’s Motion to Approve Settlement Agreement (the
16   “Motion”). (Doc. 247) Defendant has agreed to the Motion, reserving the rights to object
17   to the upcoming motion and application for attorney’s fees which Plaintiff indicated she
18   will file following approval of the Settlement Agreement. (Doc. 248) The parties set forth
19   the terms and conditions of their settlement in their Class Action Settlement Agreement
20   (the “Settlement Agreement”), which Plaintiff has attached to her Motion. (Doc. 247, Ex.
21   1) The Court incorporates into this Order the definitions in the Settlement Agreement,
22   including the capitalized terms as used in the Settlement Agreement.
23          This is not a traditional class action settlement subject to Rule 23 and the process of
24   preliminary approval followed by a final fairness hearing. Instead, Plaintiff brought a
25   collective action alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
26   § 201, et seq., by Defendants and the Court must review the settlement agreement under
27   the appropriate standard. This is a FLSA collective action, which is different from a class
28   action: participants affirmatively choose to be bound by the settlement agreement and there
 1
     are no absent class members whose claims are being settled because such absent class
 2
     members are not bound by the case’s outcome. See, e.g., Hoffman-La Roche, Inc. v.
 3
     Sperling, 493 U.S. 165, 170 (1989); Maguire v. Trans World Airlines, Inc., 55 F.R.D. 48,
 4
     49 (S.D.N.Y. 1972).
 5
            While the Ninth Circuit Court of Appeals has not specifically addressed the
 6
     procedure to settle FLSA claims, numerous district courts throughout the Ninth Circuit
 7
     have followed the lead in the seminal case of Lynn's Food Stores, Inc. v. United States, 679
 8
     F.2d 1350 (11th Cir. 1982). See e.g., Juvera v. Salcido, 2013 WL 6628039, at *7–8 (D.
 9
     Ariz. 2013); McKeen–Chaplin v. Franklin American Mortg. Co., 2012 WL 6629608, at *2
10
     n.4 (N.D. Cal. Dec. 19, 2012) (citations omitted). In Lynn’s, the Eleventh Circuit held that
11
                   There are only two ways in which back wage claims arising
12                 under the FLSA can be settled or compromised by employees.
                   First, under section 216(c), the Secretary of Labor is authorized
13                 to supervise payment to employees of unpaid wages owed to
                   them. An employee who accepts such a payment supervised by
14                 the Secretary thereby waives his right to bring suit for both the
                   unpaid wages and for liquidated damages, provided the
15                 employer pays in full the back wages.
16                 The only other route for compromise of FLSA claims is
                   provided in the context of suits brought directly by employees
17                 against their employer under section 216(b) to recover back
                   wages for FLSA violations. When employees bring a private
18                 action for back wages under the FLSA, and present to the
                   district court a proposed settlement, the district court may enter
19                 a stipulated judgment after scrutinizing the settlement for
                   fairness.
20
21   679 F.2d at 1352–53. When parties seek approval of a FLSA settlement, a district court

22   may approve the settlement if it reflects a “reasonable compromise over the issues.” Lopez

23   v. Arizona Public Service Co., 2010 WL 1403873, at *1 (D. Ariz. Jan. 27, 2010) (quoting

24   Lynn's, 679 F.2d at 1352–53). “If the settlement reflects a reasonable compromise over

25   issues such as FLSA coverage or computation of back wages . . . the court may approve

26   the settlement in order to promote the policy of encouraging settlement of litigation.”

27   Khanna v. Inter–Con Sec. Systems, Inc., 2012 WL 4465558, at *10 (E.D. Cal. Sept. 25,

28
                                                   2
 1
     2012) (citations and internal quotation marks omitted).
 2
            The Court should therefore approve a fair and reasonable settlement if it was
 3
     reached as an arm’s length resolution of contested litigation to resolve a bona fide dispute
 4
     under the FLSA. Lynn’s, 679 F.2d at 1352–54. The Court’s analysis is as follows.
 5
        1. Bona Fide Dispute
 6
            The case involves disputed issues of overtime compensation under the FLSA for
 7
     some of Defendants’ employees. Prior to reaching a settlement agreement, the parties
 8
     disagreed on every issue in the case and vigorously litigated each one of those issues: the
 9
     job duties of each Plaintiff; whether some of the FLSA exemptions applied; the state of
10
     mind of the Defendants in violating the FLSA; whether the so-called “fluctuating work
11
     week method” applied to Plaintiffs at all; and the hours each Plaintiff had actually worked.
12
     (Docs. 208–213; 223–229; 235–237) The parties engaged in substantial discovery and
13
     several unsuccessful settlement conversations as well. (Doc. 247-2) Accordingly, the Court
14
     finds that a bona fide dispute exists, and it would be resolved by the proposed settlement
15
     agreement.
16
        2. Fair and Reasonable
17
            A district court may approve an FLSA settlement if the proposed settlement reflects
18
     “a reasonable compromise over [disputed] issues.” Lynn's, 679 F.2d at 1354. “There are,
19
     however, no agreed upon factors to consider in evaluating a proposed FLSA settlement.”
20
     Almodova v. City and County of Honolulu, 2010 WL 1372298, at *4 (D. Haw. March 31,
21
     2010). “Some courts have applied the factors for approval of class action settlements by
22
     analogy.” Id. Here, the parties contend that the settlement is fair and reasonable because it
23
     was negotiated at arm’s length by experienced counsel, provides meaningful, significant
24
     monetary relief to Plaintiffs, and it also eliminates the risks on both sides if such complex
25
     litigation continued to resolution on the merits. (Doc. 247 at 7) They further allege that the
26
     $1,500,000 settlement payment (exclusive of service awards and attorney’s fees)
27
     constitutes significant and meaningful relief to the Plaintiffs who submitted hours worked.
28
                                                   3
 1
     (Doc. 247 at 7) Plaintiff also provides the vague statement that “the settlement accounts
 2
     for the risk that such recovery may not occur at all after trial and/or any appeal.” (Doc. 247
 3
     at 7) When the parties have engaged in litigation and then submit a settlement agreement
 4
     for court approval, it is “more likely to reflect a reasonable compromise of disputed issues
 5
     than a mere waiver of statutory rights brought about by an employer's overreaching.”
 6
     Lynn’s, 679 F.2d at 1354.
 7
            Overall, the Court finds that the Settlement Agreement is fair and reasonable but for
 8
     three exceptions which prevent it from approving the Settlement Agreement in its current
 9
     form. First, the Settlement Fund and its breakdown as to the payment to each Plaintiff who
10
     submitted hours worked omit one important detail: the parties have not provided the Court
11
     with any information that would enable it to evaluate whether $1,500,000 is a reasonable
12
     settlement in light of the maximum recovery Plaintiffs could have obtained if the action
13
     was concluded on the merits in their favor. The Settlement Agreement does not provide
14
     estimates regarding the number of overtime hours worked by each Plaintiff and information
15
     regarding the potential range of recovery for each Plaintiff. Instead, Plaintiff lists in general
16
     terms the factors that the parties considered in reaching the figure, such as the amount of
17
     overtime hours claimed by each employee, the overtime calculations made on behalf of
18
     each employee, and the position each employee held and how a FLSA duties analysis was
19
     likely to apply to each employee. (Doc. 257 at 8) This is the kind of information the Court
20
     needs to evaluate the fairness of the Settlement Fund and it is not the duty of the Court to
21
     engage in a fishing expedition in the record attempting to extract such information. The
22
     Court needs to be informed of the possible range of recovery for each of the Plaintiff who
23
     submitted hours and needs the information the parties agreed on regarding factors 1, 2, 5,
24
     and 7 of the factors listed on page 7 of Plaintiff’s Motion. (Doc. 247 at 8) Given that the
25
     parties indicated they agreed on the figures in Exhibit A to the Settlement Agreement, it
26
     should not be too burdensome for them to provide the Court with the information.
27
            Second, Section 3.1 “Release by Plaintiff and Collective” contains, buried in the
28
                                                    4
 1
     middle of the section, language that is very vague. It states that “Plaintiff and the Service
 2
     Award Plaintiffs will execute a full general release prepared by Defendants and approved
 3
     by Plaintiff’s Counsel.” (Doc. 247 at 7) Although the Court finds that the rest of the
 4
     language of the release section is not overly broad, this provision itself is concerning to the
 5
     Court because it cannot ascertain what a “general release” would entail. Indeed, the general
 6
     release could broaden the scope of the release beyond what is fair and reasonable without
 7
     the Court’s input and after the Court had the opportunity to approve the Settlement
 8
     Agreement. Courts have found that overly broad release provisions, which release a
 9
     Defendant from all claims to settle their wage claims, including claims that are unrelated
10
     to the claims asserted in the complaint, are improper in FLSA and class action settlements.
11
     See Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1347, 1350–1352 (M.D. Fla. 2010)
12
     (FLSA settlement); Hogan v. Allstate Beverage Co., Inc., 821 F. Supp. 2d 1274, 1284
13
     (M.D. Ala. 2011) (same); Gambrell v. Weber Carpet, Inc., 2012 WL 5306273, at *2, 5–6
14
     (D. Kan. 2012) (same); see also Bond. v. Ferguson Enterprises, Inc., 2011 WL 284962, at
15
     *7 (E.D. Cal. 2011) (finding release overbroad in class action where release did not track
16
     the extent and breadth of Plaintiffs' allegations and released unrelated claims of any kind
17
     or nature up to the date of the agreement); Kakani v. Oracle Corp., 2007 WL 1793774, at
18
     *2–3 (N.D. Cal. 2007) (rejecting a settlement in part because of the “draconian scope” of
19
     the proposed release, which, among other things, released and forever discharged the
20
     defendant from any and all claims that were asserted or could have been asserted in the
21
     complaint whether known or unknown). The Court finds that the parties have failed to
22
     demonstrate that it would be fair and reasonable for the Court to enforce the broad general
23
     release provision contained in Section 3.1 of the Settlement Agreement. Unless the parties
24
     can explain to the Court and show what a general release would look like in this case, the
25
     Court cannot find that the Settlement Agreement is fair and reasonable.
26
            Third, the reversion clause, Section 1.7, provides that “[a]ny amount remaining in
27
     the Settlement Fund six months after the distribution of payments to Plaintiffs and the
28
                                                   5
 1
     Collective shall revert back to Keap.” (Doc. 247-1 at 3) Other courts have noted, and this
 2
     Court agrees, that where “a statute’s objectives include deterrence, as does the FLSA’s, it
 3
     would contradict these goals to permit the defendant to retain unclaimed funds.” Khanna
 4
     v. Inter–Con Sec. Sys. Inc., 2012 WL 4465558, at *11 (E.D. Cal.2012) (quoting, inter alia,
 5
     Six (6) Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301, 1308 (9th Cir. 1990))
 6
     (internal quotations omitted); see La Parne v. Monex Deposit Co., 2010 WL 4916606, at
 7
     *4 (C.D. Cal. Nov. 29, 2010) (“Relatively low interest in settlement does not mean that [a]
 8
     [d]efendant should receive a windfall benefit as a result of absent class members failing to
 9
     submit claims” in light of the deterrent goals of the FLSA.). If unclaimed funds are to revert
10
     to a defendant, the parties should explain why those funds should revert to Defendant.
11
     Millan v. Cascade Water Services, Inc., 310 F.R.D. 593, 612 (E.D. Cal. 2015). The parties
12
     have not done so here, and the Court would like to know why unclaimed funds should
13
     revert back to the Defendants.
14
            IT IS ORDERED that Plaintiff’s Motion to Approve Settlement Agreement (Doc.
15
     247) is denied without prejudice to the filing of a renewed motion that corrects the
16
     deficiencies outlined in this order.
17
            Dated this 24th day of March, 2020.
18
19
20                                                     Honorable Steven P. Logan
                                                       United States District Judge
21
22
23
24
25
26
27
28
                                                   6
